DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kuo publication number 2020/0049948.
	With respect to claim 1, Kuo discloses the limitations therein including the following: an imaging lens (abstract); in order from an object side to an image side comprising a first lens with positive refractive power (Fig 7, lens “420” and corresponding embodiment 4 “Lens 2”); the first lens having an object side surface being convex in a paraxial region (Fig 7, lens “420” and corresponding embodiment 4 “Lens 2” with surface number “4” having a positive curvature radius i.e. convex to the object side); a second lens with negative refractive power (Fig 7, lens “430” and corresponding embodiment 4 “Lens 3”); the second lens having an object side surface being convex in a paraxial region (Fig 7, lens “430” and corresponding embodiment 4 “Lens 3” with surface number “6” having a positive curvature radius i.e. convex to the object side); a third lens having negative refractive power (Fig 7, lens “440” and corresponding embodiment 4 “Lens 4”); the third lens having an image side surface being concave in a paraxial region (Fig 7, lens “440” and corresponding embodiment 4 “Lens 4” with surface number “10” having a positive curvature radius i.e. concave to the image side); a fourth lens with positive refractive power in a paraxial region (Fig 7, lens “450” and corresponding embodiment 4 “Lens 5”); a fifth lens having negative refractive power (Fig 7, lens “460” and corresponding embodiment 4 “Lens 6”); an object side surface of the fifth lens being concave in a paraxial region (Fig 7, lens “460” and corresponding embodiment 4 “Lens 6” with surface number “14” having a negative curvature radius i.e. concave to the object side); the satisfaction of mathematical condition “1” of claim 1 (embodiment 4 = 19.4); the satisfaction of mathematical condition “2” of claim 1 (embodiment 4 = +6.7); the satisfaction of mathematical condition “3” of claim 1 (embodiment 4 = -0.2502). 
	With respect to claim 2, Kuo further discloses the satisfaction of the claimed mathematical condition (embodiment 4 = +7.2). 
	With respect to claim 3, Kuo further discloses the satisfaction of the claimed mathematical condition (embodiment 4 = +3.68).
	With respect to claim 4, Kuo further discloses the satisfaction of the claimed mathematical condition (embodiment 4 = -6.5).
	With respect to claim 5, Kuo further discloses the satisfaction of the claimed mathematical condition (embodiment 4 = +1.68).
With respect to claim 6, Kuo further discloses the satisfaction of the claimed mathematical condition (embodiment 4 = +0.93).
Claim(s) 1, 3-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng et al publication number 2021/0055524.
	With respect to claim 1, Peng discloses the limitations therein including the following: an imaging lens (abstract); in order from an object side to an image side comprising a first lens with positive refractive power (Fig 1, lens “L1” and corresponding embodiment 1, the lens of surfaces “R1-R2”); the first lens having an object side surface being convex in a paraxial region (Fig 1, lens “L1” and corresponding embodiment 1 with surface number “R1” having a positive curvature radius i.e. convex to the object side); a second lens with negative refractive power (Fig 1, lens “L2” and corresponding embodiment 1, the lens of surfaces “R3-R4”); the second lens having an object side surface being convex in a paraxial region (Fig 1, lens “L2” and corresponding embodiment 1 with surface number “R3” having a positive curvature radius i.e. convex to the object side); a third lens having negative refractive power (Fig 1, lens “L3” and corresponding embodiment 1, the lens of surfaces “R5-R6”); the third lens having an image side surface being concave in a paraxial region (Fig 1, lens “L3” and corresponding embodiment 1 with surface number “R6” having a positive curvature radius i.e. concave to the image side); a fourth lens with positive refractive power in a paraxial region (Fig 1, lens “L4” and corresponding embodiment 1, the lens of surfaces “R7-R8”); a fifth lens having negative refractive power (Fig 1, lens “L5” and corresponding embodiment 1,  the lens of surfaces “R9-R10”); an object side surface of the fifth lens being concave in a paraxial region (Fig 1, lens “L5” and corresponding embodiment 1 with surface number “9” having a negative curvature radius i.e. concave to the object side); the satisfaction of mathematical condition “1” of claim 1 (embodiment 1 = 19.4); the satisfaction of mathematical condition “2” of claim 1 (embodiment 1 = +6.12); the satisfaction of mathematical condition “3” of claim 1 (embodiment 1 = -0.82).  
	With respect to claim 3, Peng further discloses the satisfaction of the claimed mathematical condition (embodiment 1 = +3.55).
	With respect to claim 4, Peng further discloses the satisfaction of the claimed mathematical condition (embodiment 1 = -7.37).
With respect to claim 6, Peng further discloses the satisfaction of the claimed mathematical condition (embodiment 1 = +2.07).
With respect to claim 7, Peng further discloses the satisfaction of the claimed mathematical condition (embodiment 1 = +2.9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al publication number 2021/0055524. 
With respect to claim 2, Peng discloses as is set forth above including disclosing the claimed mathematical condition = +3.21 (embodiment 1) and therefore just outside of the claimed range of “>+3.25”. It has been held that where the claimed ranges and prior art do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, a prima facie case of obviousness exists. Titanium Metals Corporation of America, 227 USPQ 773 (Fed Cir. 1985). Since this difference in overlapping ranges is so minimal, it would have been obvious to a person of ordinary skill in the art at the time of the effective filing to provide in the imaging lens of Peng the additional feature of having the mathematical condition of claim 2 as being within the claimed range since this range closely approximates the suggested value disclosed in Peng for the purpose of providing an lens system of improved imaging.
Prior Art Citations
	Huang publication number 2019/0121081, Wang publication number 2018/0164548, and Dror et al publication number 2017/0146777 are being cited herein to show imaging lens systems having some similar structure to that of the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        July 30, 2022